33 U.S. 478 (____)
8 Pet. 478
THE UNITED STATES, APPELLANTS
v.
GEORGE FLEMING'S HEIRS.
Supreme Court of United States.

The case was submitted to the court by Mr Call, for the United States; and by Mr White, for the appellees.
Mr Chief Justice MARSHALL delivered the opinion of the Court.
This claim is for twenty thousand acres of land, situated on the banks of the river St Sebastian, to the south of Indian river, between the eastern coast of Florida and the river St John's. The complete title was granted by governor Coppinger to George Fleming, the ancestor of the plaintiffs, on the 24th of September 1816. The court decided that it was a valid title, and confirmed it to the plaintiffs to the extent, and agreeably to the boundaries, as set forth in the grant. The judgment is affirmed.
This cause came on to be heard on the transcript of the record from the superior court for the eastern district of Florida, and was argued by counsel; on consideration whereof, it is ordered, adjudged and decreed by this court, that the decree of the said superior court in this cause be, and the same is hereby affirmed, in all respects.